                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       WENDELL COLEMAN,                                 Case No. 20-cv-01535-JSC
                                                       Plaintiff,
                                   8
                                                                                            SECTION 1915 SCREENING OF
                                                 v.                                         COMPLAINT; REQUESTS FOR
                                   9
                                                                                            INTERIM RELIEF
                                  10       MARK BOESSENECKER, et al.,
                                                                                            Re: Dkt. Nos. 2, 5, 6
                                                       Defendants.
                                  11

                                  12           Wendell Coleman sues 32 Napa County employees and officials for alleged violation of
Northern District of California
 United States District Court




                                  13   the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1961 et seq.

                                  14   (Dkt. No. 6.)1 Having granted Mr. Coleman’s application to proceed in forma pauperis, (see Dkt.

                                  15   No. 8), the Court now screens his amended complaint pursuant to 28 U.S.C. § 1915 and concludes

                                  16   that the complaint is deficient for the reasons stated below.

                                  17                                    COMPLAINT ALLEGATIONS

                                  18           The complaint does not contain a plain statement of facts and allegations.2 It instead

                                  19   consists of a litany of grievances alleging various abuses by Napa County judges, district

                                  20   attorneys, public defenders, law enforcement personnel, corrections officers and staff, probation

                                  21   officers, and “contractors of the court.” (See generally Dkt. No. 6 at 4-14.) The alleged

                                  22   misconduct—including “conspiracy to kidnap, obstruction of justice, criminal threats, criminal

                                  23   libel, fabrication of evidence, kidnapping, false imprisonment, police misconduct, destruction of

                                  24   legal documents, Grand theft, MALICIOUS PROSECUTION, false arrest, [and] abuse of

                                  25   power”—spans multiple years and stems from multiple interactions with law enforcement and

                                  26
                                       1
                                  27     Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                       2
                                  28     The amended complaint spans over 300 pages and includes state and federal court filings, and
                                       email and written correspondence. (See Dkt. No. 6.)
                                   1   multiple court hearings for separate civil and criminal matters. (See id.)

                                   2           Mr. Coleman requests injunctive relief, including:

                                   3                     An order “to suspend all proceedings taking place in Napa against [him], and

                                   4                      all other persons . . . being illegally detained.”

                                   5                     An order “nullify[ing] ALL restraining orders that have included Estelle

                                   6                      Coleman.”

                                   7                     An order “in support of [Mr. Coleman] exercising article 2 section 4 of the

                                   8                      United States Constitution and recogniz[ing] this civil claim to be utilized as

                                   9                      cognizable claim for action for citizen arrest and removal from office of ALL

                                  10                      members acting under the color of law in association with this [case].”

                                  11                     “[A] command . . . to suspend ANY and ALL legal proceedings being

                                  12                      performed by any judicial officer in association with the Napa court system.”
Northern District of California
 United States District Court




                                  13                     “[A] command . . . temporarily suspending the powers granted to the Napa

                                  14                      police department and sheriff department.”

                                  15   (Id. at 15.) Mr. Coleman also seeks “compensation in the amount of 700 million dollars” from

                                  16   various public entities and “1 million dollars each from all defendants named in this civil action.”

                                  17   (Id.)

                                  18                                          LEGAL STANDARD

                                  19           The Court has a continuing duty to dismiss any case in which a party is proceeding in

                                  20   forma pauperis upon a determination that the case is: (1) frivolous or malicious; (2) fails to state a

                                  21   claim on which relief may be granted; or (3) seeks monetary relief against a defendant who is

                                  22   immune from such relief. See 28 U.S.C. § 1915(e)(2). The standard of review under 28 U.S.C. §

                                  23   1915(e)(2) mirrors that of Rule 12(b)(6). Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012)

                                  24   (citing Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000)). Thus, the complaint must allege

                                  25   “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

                                  26   550 U.S. 544, 570 (2007). A facial plausibility standard is not a “probability requirement” but

                                  27   mandates “more than a sheer possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal,

                                  28   556 U.S. 662, 678 (2009) (internal quotation marks and citations omitted). To avoid dismissal, a
                                                                                          2
                                   1   complaint must contain more than “naked assertion[s],” “labels and conclusions” or “a formulaic

                                   2   recitation of the elements of a cause of action.” Twombly, 550 U.S. at 555-57. “A claim has facial

                                   3   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

                                   4   inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

                                   5          When a plaintiff files a complaint without an attorney, the Court must “construe the

                                   6   pleadings liberally . . . to afford the petitioner the benefit of any doubt.” Hebbe v. Pliler, 627 F.3d

                                   7   338, 342 (9th Cir. 2010) (internal quotation marks and citation omitted). Upon dismissal,

                                   8   selfrepresented plaintiffs proceeding in forma pauperis must be given leave to “to amend their

                                   9   complaint unless it is absolutely clear that the deficiencies of the complaint could not be cured by

                                  10   amendment.” Franklin v. Murphy, 745 F.2d 1221, 1228 n.9 (9th Cir. 1984) (internal quotation

                                  11   marks and citation omitted).

                                  12                                              DISCUSSION
Northern District of California
 United States District Court




                                  13          The Court cannot discern a plausible claim for relief, and the complaint appears frivolous

                                  14   to the extent it asserts a far-reaching RICO conspiracy against Mr. Coleman and seeks to

                                  15   “suspend” the powers of the Napa County court system and police department. In the absence of

                                  16   factual allegations setting forth a plausible claim for relief, Mr. Coleman’s complaint fails.

                                  17   Because the underlying complaint fails, the “Request for Ex-Parte Hearing and Immediate

                                  18   Injunction” Mr. Coleman filed in conjunction with his original complaint and the “Revised

                                  19   Injunction Request” he filed with his amended complaint fail as well.3 (See Dkt. Nos. 2 & 5.)

                                  20   Further, the Anti-Injunction Act, 28 U.S.C. § 2283, bars the preliminary injunctive relief Mr.

                                  21   Coleman seeks. Under the Act: “A court of the United States may not grant an injunction to stay

                                  22   proceedings in a State court except as expressly authorized by Act of Congress, or where

                                  23   necessary in aid of its jurisdiction, or to protect or effectuate its judgments.” 28 U.S.C. § 2283.

                                  24
                                       3
                                  25     The requests allege, in pertinent part, that Napa County officials and employees have “illegally
                                       detained, kidnapped, trafficked, labored, and denied [Mr. Coleman’s]” parental rights. (Dkt. Nos.
                                  26   2 at 2 & 5 at 3.) Mr. Coleman’s “Revised Injunction Request” asserts that on March 2, 2020, he
                                       was sentenced in an underlying state court action to 5 years of probation. (Dkt. No. 5 at 5.) He
                                  27   requests “an immediate suspension” of that sentence, “and review of the trial by the Appellate
                                       Court,” as well as an order preventing the victim in that case “from filing additional false
                                  28   accusations” against him. (Id. at 4.) Mr. Coleman further requests “an order that allows for 50/50
                                       custody” of his child. (Id.)
                                                                                          3
                                   1   The complaint does not support a plausible inference that any of those exceptions apply here.

                                   2                                              CONCLUSION

                                   3          For the reasons set forth above, Mr. Coleman’s complaint fails section 1915 review. Mr.

                                   4   Coleman may file an amended complaint in an attempt to correct the deficiencies identified by the

                                   5   Court within 45 days. The amended complaint must identify Mr. Coleman’s claims and include a

                                   6   plain statement of facts in support. If Mr. Coleman fails to file an amended complaint within 45

                                   7   days or if the amended complaint still fails to state plausible claims for relief, the Court will issue

                                   8   a Report and Recommendation recommending dismissal of this action. In light of this Order, the

                                   9   Court STAYS Defendants’ motion to dismiss, (see Dkt. No. 11). Plaintiff need not respond to

                                  10   Defendants’ motion. The initial case management conference scheduled for June 4, 2020 is

                                  11   continued to July 30, 2020 at 1:30 p.m., Courtroom E, 15th Floor in San Francisco.

                                  12          The Court encourages Mr. Coleman to seek free assistance from the Northern District’s
Northern District of California
 United States District Court




                                  13   Legal Help Center, 450 Golden Gate Avenue, 15th Floor, Room 2796, San Francisco, CA 94102.

                                  14   Mr. Coleman can make an appointment in person or by calling (415) 792-8982.

                                  15          IT IS SO ORDERED.

                                  16   Dated: March 27, 2020

                                  17

                                  18
                                                                                                      JACQUELINE SCOTT CORLEY
                                  19                                                                  United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          4
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        WENDELL COLEMAN,
                                   7                                                        Case No. 20-cv-01535-JSC
                                                       Plaintiff,
                                   8
                                                v.                                          CERTIFICATE OF SERVICE
                                   9
                                        MARK BOESSENECKER, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on March 27, 2020, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18

                                  19   Wendell Coleman
                                       T-3
                                  20   PO Box 376
                                       Newcastle, CA 95658
                                  21

                                  22
                                       Dated: March 27, 2020
                                  23

                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26

                                  27                                                      By:________________________
                                                                                          Ada Means, Deputy Clerk to the
                                  28
                                                                                          Honorable JACQUELINE SCOTT CORLEY
                                                                                          5
